                             IN THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF ARKANSAS
                                     EL DORADO DIVISION


SAM JEFFUS, As Power of Attorney
For Winnie Faye Jeffus, et al.                                                                      PLAINTIFFS


v.                                          Civil No. 1:17-cv-1072


OVATION HEALTH SYSTEMS, INC., et al.                                                             DEFENDANTS



                                                     ORDER

         Before the Court is a Notice of Voluntary Dismissal. ECF No. 62. Plaintiffs give notice

that this action is voluntarily dismissed without prejudice against all Defendants pursuant to

Federal Rule of Civil Procedure 41(a)(1)(A)(i). 1 ECF No. 53. Accordingly, the Court finds that

this action is DISMISSED WITHOUT PREJUDICE.

         IT IS SO ORDERED, this 9th day of October, 2018.


                                                                        /s/ Susan O. Hickey
                                                                        Susan O. Hickey
                                                                        United States District Judge




1
 Defense counsel has indicated to the Court that Defendants may respond to Plaintiff’s Notice of Voluntary Dismissal.
However, no response time is warranted because a Rule 41(a)(1)(A) dismissal is an unconditional right of the parties,
is effective upon entry, and does not require judicial approval. Adams v. USAA Cas. Ins. Co., 863 F.3d 1069, 1078
(8th Cir. 2017).
